          Case 2:20-cv-01020-RSL Document 5 Filed 07/14/20 Page 1 of 2



 1
 2

 3
 4
 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7
      KEVIN O’LEARY,
 8                          Petitioner,                  Case No. C20-1020RSL

 9           v.                                          ORDER DIRECTING THE
      UNITED STATES OF AMERICA,                          UNITED STATES TO
10                                                       ANSWER § 2255 PETITION
                            Respondent.
11
12
            This matter comes before the Court on Petitioner’s “Motion to Vacate, Set Aside,
13   or Correct Sentence Pursuant to § 2255” (Dkt. # 1). After a preliminary review of the
14   motion, the Court ORDERS as follows:
15          (1)    No later than September 1, 2020, the United States shall file and serve an
16   Answer in accordance of Petitioner’s § 2255 Motion, the United States shall file and
17   serve an Answer in accordance with Rule 5 of the Rules Governing Section 2255 Cases

18   in United States District Courts. As part of its Answer, the United States shall state its

19   position as to whether an evidentiary hearing is necessary, whether any discovery is

20   necessary, whether there is any issue as to abuse or delay under Rule 9, and whether
     Petitioner’s motion is barred by the statute of limitations.
21
            (2)    On the face of its Answer, the United States shall note this matter for the
22
     fourth Friday following the filing of its Answer, and the Clerk shall note the matter on
23
     the Court’s docket accordingly. Petitioner may file a Reply to the Answer no later than
24
     that noting date.
25
26
     ORDER DIRECTING THE UNITED STATES TO ANSWER § 2255 PETITION - 1
          Case 2:20-cv-01020-RSL Document 5 Filed 07/14/20 Page 2 of 2



 1         The Clerk shall direct a copy of this Order to Petitioner.

 2

 3         DATED this 14th day of July, 2020.

 4
 5
                                               A
 6                                             Robert S. Lasnik
                                               United States District Judge
 7
 8

 9

10

11
12

13

14
15

16

17
18

19
20

21
22
23

24
25
26
     ORDER DIRECTING THE UNITED STATES TO ANSWER § 2255 PETITION - 2
